Citation Nr: 0709890	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-24 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
emphysema, prior to August 20, 2003.

3.  Entitlement to an evaluation in excess of 60 percent for 
emphysema, from August 20, 2003.

4.  Entitlement to an evaluation in excess of 10 percent for 
right foot disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability.

6.  Entitlement to a compensable evaluation for residuals of 
a right inguinal hernia repair.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Statements received from the veteran in August 2003 may be 
reasonably construed as timely notices of disagreement with 
the July 2003 rating action with regard to the ratings 
assigned for the right foot, and left knee disabilities.  
Statements received from the veteran in July 2004 may be 
reasonably construed as timely notices of disagreement with 
the July 2003 rating action with regard to the ratings 
assigned for emphysema and residuals of a right inguinal 
hernia repair.  While the RO, in a rating decision dated in 
August 2005, increased the evaluation for emphysema from 30 
percent to 60 percent, effective August 20, 2003, and 
confirmed and continued a noncompensable rating for the 
residuals of a right inguinal hernia repair, no Statement of 
the Case has been issued with regard to these issues.  Where 
a statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Prior to initial adjudication of his claim, the veteran was 
issued a letter by which he was asked to identify post-
service treatment of his right knee and informed that his 
service medical records did not show treatment involving the 
right knee.  See March 2003 letter.  The letter notified him 
of secondary sources that could be helpful in confirming in-
service occurrence and aggravation.  In March 2006 he was 
provided with criteria that would be used for assignment of 
any potential disability rating or effective date if his 
underlying claim was substantiated.  However, the veteran has 
not specifically been informed of the evidence required to 
substantiate a service connection, to include on a secondary 
basis.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Issue the veteran a VCAA notice 
letter that notifies the veteran of the 
evidence required to substantiate the 
claim for service connection for a 
right knee disability, to include as 
secondary to service-connected 
disability.  The letter should also 
contain notification of both his and 
VA's respective duties for obtaining 
evidence and request that he submit any 
evidence in his possession that 
pertains to this claim.

2.  If additional evidence is received 
thereafter, readjudicate the veteran's 
claim for service connection for a right 
knee disability, to include as secondary 
to service-connected disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

3.  Issue a Statement of the Case 
reflecting RO adjudication, in the July 
2003 and August 2005 rating decisions, of 
the issues of entitlement to an 
evaluation in excess of 30 percent for 
emphysema, prior to August 20, 2003, 
entitlement to an evaluation in excess of 
60 percent for emphysema, from August 20, 
2003, entitlement to an evaluation in 
excess of 10 percent for right foot 
disability, entitlement to an evaluation 
in excess of 10 percent for left knee 
disability, and entitlement to a 
compensable evaluation for residuals of a 
right inguinal hernia repair.  The 
veteran must be afforded the appropriate 
period of time to respond.  The appellant 
must be advised that a timely substantive 
appeal must be received as to each issue 
for which the veteran desires appellate 
review by the Board.  The issues should 
thereafter be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



